Case 1:18-cv-24227-CMA Document 203 Entered on FLSD Docket 08/14/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   1:18-CV-24227-CMA-Altonaga

  JASON MILLER,                                      )
                                                     )
                            Plaintiff,               )
                                                     )
         vs.                                         )
                                                     )
  GIZMODO MEDIA GROUP, LLC,                          )
  a Delaware Corporation, KATHERINE                  )
  KRUEGER,    individually, and WILL                 )
  MENAKER, individually,                             )
                                                     )
                            Defendants.              )

      DEFENDANT GIZMODO MEDIA GROUP, LLC’S MOTION FOR HEARING
   OUTSIDE OF NORMAL DISCOVERY DISPUTE CALENDAR AND INCORPORATED
                        MEMORANDUM OF LAW

         Defendant, GIZMODO MEDIA GROUP, LLC (“Defendant”), moves this Court to enter

  an order scheduling a hearing outside of its normal discovery dispute calendar, and in support

  thereof, Defendant states as follows:

         Trial term in this matter begins on September 3, 2019 (with calendar call on August 29,

  2019). Dkt. 101, 191. Plaintiff’s status has changed materially after the close of discovery and

  Defendants have a good faith basis to believe that Plaintiff’s status, and facts relevant to that

  status, may become relevant during the trial. As a result, discovery is now necessary to develop

  these facts prior to trial. Thus, further guidance from this Court as to the proper resolution of the

  dispute is required so that Defendants may adequately prepare for trial. Because Judge Goodman

  does not have hearing time available on his discovery dispute calendar before trial, His Honor’s

  chambers instructed defense counsel to file this motion seeking a hearing time outside of the

  usual calendar reserved for such hearings. Defendant hereby request such a hearing.
Case 1:18-cv-24227-CMA Document 203 Entered on FLSD Docket 08/14/2019 Page 2 of 4



         Defendant has brought this matter to the Court’s attention as soon as reasonably practical.

  Late in the evening on Friday, August 9, 2019, a non-party made a production of documents that

  Plaintiff had not previously disclosed to Defendants. The production contains information

  concerning the Plaintiff. Plaintiff promptly designated the documents “Confidential: Attorney’s

  Eyes Only” pursuant to the Confidentiality Order governing production of documents in this

  case. Dkt. 100. 1

         The new documents contain information that significantly impacts the evidence to be

  presented on the issues of falsity and damages at trial. If Plaintiff is permitted to present the new

  information at trial, then pretrial discovery on the new information would be absolutely

  necessary for Defendants to properly defend against it at trial. Unfortunately, because Defendant

  learned this information just a few days ago, Defendant has not had the time or opportunity to

  conduct any discovery on the new information. Nor would discovery be permissible without

  leave of Court. Dkt. 101 (closing discovery on June 6, 2019).

         Defense counsel attempted to reach a stipulation with the Plaintiff’s counsel about the

  new information revealed in the documents. In what appears to be an effort to avoid additional

  discovery about the new information and leave open the ability to blindside the Defendants,

  Plaintiff agreed that he would not introduce the new information at trial, unless Defendants

  “open the door.” Given Plaintiff’s status, and the multiple issues that are relevant to this status,

  Defendants have no ability to control or predict what Plaintiff may deem to be something that




  1
    Per the Confidentiality Order, “Confidential: Attorney’s Eyes Only” information is information
  that is “Confidential” within the Order and “the material contains commercially sensitive material,
  the disclosure of which may result in competitive harm to the designating party or its interests.”
  Dkt. 100, ¶ 2. The new information, while properly designated “Confidential” pursuant to the
  Order, is not properly designated “Confidential: Attorney’s Eyes Only.” Dkt. 100, ¶ 4.

                                                    2
Case 1:18-cv-24227-CMA Document 203 Entered on FLSD Docket 08/14/2019 Page 3 of 4



  may “open the door.” Plaintiff’s counsel identified one item on Defendants’ exhibit list as an

  example of what Plaintiff would consider “opening the door.” When Defendants sought

  clarification as to how the identified exhibit would “open the door,” and what other matters

  Plaintiff considered to “open the door,” Plaintiff responded: “[y]ou know how to avoid opening

  the door.” 2 As a result, Defendants were unable to reach a stipulation with Plaintiff as to the

  exclusion of this new information from trial.

         Because the parties could not reach a stipulation on this issue, Defendants fear that they

  will unknowingly “open the door” to the new information at trial without having had the

  opportunity to conduct any pretrial discovery on the new information. This would result in

  obvious prejudice to Defendants. Accordingly, Defendant respectfully moves this Court to

  conduct a hearing on this issue outside of Judge Goodman’s normal discovery dispute calendar

  and as soon as reasonably practicable on the issue of whether discovery should be reopened to

  permit Defendants additional discovery concerning the new information.

         Defendants realize this motion lacks specificity as to the specific nature of the new

  information, but Defendants are mindful of the heightened confidentiality invoked with respect

  to the new information and offer to submit the newly produced documents to the Court for its in

  camera review if the Court deems it helpful to deciding whether to set a hearing on the matter.




  2
    Defendant Krueger is not even aware of these developments because she is a non-attorney;
  defense counsel cannot show the documents to her or describe their contents. Dkt. 100, ¶ 3(c)
  (permitting counsel to describe only “the general nature of” Attorney’s Eyes Only material,” without
  disclosing the specifics of any such information”). This provides an additional impediment for
  Defendants.

                                                   3
Case 1:18-cv-24227-CMA Document 203 Entered on FLSD Docket 08/14/2019 Page 4 of 4



                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that counsel for

  Defendants conferred with counsel for Plaintiff regarding the relief requested herein, and that

  Plaintiff opposes the relief requested herein.

                                                   Respectfully submitted,

   Deanna K. Shullman                               Elizabeth A. McNamara
   Deanna K. Shullman                               Elizabeth A. McNamara (admitted pro hac vice)
   dshullman@shullmanfugate.com                     Katherine M. Bolger (admitted pro hac vice)
   Florida Bar No. 514462                           Claire K. Leonard (admitted pro hac vice)
   Rachel Fugate                                    DAVIS WRIGHT TREMAINE
   rfugate@shullmanfugate.com                       1251 Avenue of the Americas, 21st Floor
   Florida Bar. No. 144029                          New York, New York 10020
   Kendall Pfeifer                                  Telephone: (212) 489-8230
   kpfeifer@shullmanfugate.com                      lizmcnamara@dwt.com
   Florida Bar No. 105445                           katebolger@dwt.com
   Shullman Fugate PLLC                             claireleonard@dwt.com
   2101 Vista Parkway, Suite 4006
   West Palm Beach, FL 33411
   Phone: 561-429-3619

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 14, 2019, a true and correct copy of the foregoing

  has been served by CM/ECF on all counsel or parties of record on the service list.

                                                   Deanna K. Shullman
                                                   Deanna K. Shullman
                                                   Florida Bar No. 514462

                                           SERVICE LIST

  Kenneth G. Turkel, Esq.
  Shane B. Vogt, Esq.
  Bajo Cuva Cohen Turkel
  100 N. Tampa Street, Ste. 1900
  Tampa, FL 33602
  Phone: 813-443-2193
  kturkel@bajocuva.com
  shane.vogt@bajocuva.com
  Attorneys for Plaintiff

                                                     4
